C. Allen, J.
The building licensed was numbered 683 Purchase Street, and the entrance was from Purchase Street. It does not appear that there was any other entrance. There was a front room, extending the width of the building on the street, which room was used as an office, and had in it two eating stalls, and a counter and case for cigars. Adjoining and separated by a partition was a middle room, which was the bar-room where liquor was sold. The defendant’s bill of exceptions does not show that there was an entrance to the bar-room from outside, or that there was no door between the front room and the barroom. We are therefore to assume' against him, what seems probable, that the entrance to the bar-room was from the front room; and, assuming this, the maintenance of curtains or screens covering the windows of the front room, and thus cutting off a view of the usual entrance to the bar-room, rendered the license void. Pub. Sts. c. 100, § 12. St. 1882, e. 259, § 1. Commonwealth v. Worcester, 141 Mass. 58.

Exceptions overruled.